NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-3181


                                   RICKEY TRAVIS,

                                                             Petitioner,

                                           v.


                        UNITED STATES POSTAL SERVICE,

                                                             Respondent.



      Christopher D. Vaughn, Melville Johnson, P.C., of Atlanta, Georgia, for petitioner.

       William P. Rayel, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director.


Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3181

                                 RICKEY TRAVIS,

                                                     Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.


                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           DA3443060486-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, FRIEDMAN, Senior Circuit Judge and PROST,
Circuit Judge).


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED       December 7, 2007                     /s/ Jan Horbaly
                                               Jan Horbaly, Clerk